Exhibit 10(iii)A(80)

AMENDMENT No. 1

TO

ACUITY BRANDS, INC

AMENDED AND RESTATED SEVERANCE AGREEMENT

THIS AMENDMENT made and entered into as of the 28th day of October, 2009, by and
between ACUITY BRANDS, INC. (the “Company”) and JEREMY M. QUICK (“Executive”);

W I T N E S S E T H

WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of November 21, 2008 (“Severance Agreement”), providing for the payment of
certain compensation and benefits to Executive if Executive’s employment is
terminated under certain circumstances; and

WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;

NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:

1.

Section 4.2 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

“4.2    Annual Bonus. Executive shall be paid an amount equal to the greater of
(i) 90% of employee’s gross salary, multiplied by a fraction (the “Pro Rata
Fraction”), the numerator of which is the number of days that have elapsed in
the then current fiscal year through Executive’s Date of Termination and the
denominator of which is 365, or (ii) the annual incentive bonus that would be
paid or payable to Executive under the Incentive Plan based upon the Company’s
actual performance for such fiscal year, multiplied by the Pro Rata Fraction.
The bonus amount determined pursuant to Section 4.2(i) shall be paid to
Executive within ten (10) days of Executive’s Date of Termination and any
additional amount payable pursuant to Section 4.2(ii) shall be payable at the
same time as bonuses are payable to other executives under the Incentive Plan.
“Incentive Plan” shall mean the Acuity Brands, Inc. Management Compensation and
Incentive Plan for the fiscal year in which the Executive’s Termination of
Employment occurs. Terms used in this Section 4.2 shall have the meaning
ascribed them in the Incentive Plan. The bonus amount determined pursuant to
this section shall be subject to withholding of all applicable taxes. In the
event Executive becomes entitled to a bonus under this Section 4.2 and under the
Incentive Plan in connection with a change in control (as defined in the
Incentive Plan), Executive shall be entitled to receive whichever bonus amount
is greater and Executive shall not receive a duplicate bonus for the same fiscal
year (or portion of a fiscal year).    Executive shall be paid an amount equal
to Executive’s accrued but unused vacation (determined in accordance with
Company policy) as of his Date of Termination. The amount shall be paid within
thirty (30) days after the Executive’s Date of Termination (subject to
withholding of all applicable taxes).

2.

This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

EXECUTIVE

/s/ JEREMY M. QUICK

JEREMY M. QUICK